63 N.Y.2d 743 (1984)
David Mortise, Doing Business as Empire Construction Co., Appellant,
v.
55 Liberty Owners Corp. et al., Defendants, and Christopher Anderson et al., Respondents.
Court of Appeals of the State of New York.
Argued September 12, 1984.
Decided September 18, 1984.
Robert S. Levy for appellant.
William J. Postner for Christopher Anderson, respondent.
John O. Delamater for George Nash and another, respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (102 AD2d 719).